                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 4:12-CR-0167-01
                                           :
                                           :
              v.                           :   (Chief Judge Conner)
                                           :
                                           :
RENARD DURANT,                             :
                                           :
                    Defendant              :




                                      ORDER

      AND NOW, this 17th day of December, 2018, following a hearing on the

petition (Docs. 277) for revocation of supervised release concerning defendant

Renard Durant, which was held on this date and wherein the court found that the

defendant did violate the terms of supervision, it is hereby ORDERED that the

defendant’s current term of supervised release, as set forth in the original judgment

(Doc. 194) of this court, dated October 21, 2013, is hereby EXTENDED by an

additional term of four (4) months. It is further ORDERED that defendant’s

conditions of supervised release are MODIFIED to include the following additional

conditions of supervision:

      1.      You must participate in a substance abuse treatment program and

           follow the rules and regulations of that program. The probation officer

           will supervise your participation in the program, which could include an

           evaluation and completion of any recommenced treatment.; and
2.      You must submit to substance abuse testing to determine if you have

     used a prohibited substance. You must not attempt to obstruct or

     tamper with the testing methods.


                                    /S/ CHRISTOPHER C. CONNER
                                    Christopher C. Conner, Chief Judge
                                    United States District Court
                                    Middle District of Pennsylvania
